DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  Line 3 recites both “the most upstream reduced diameter portion” and “a gas-liquid mixing portion,” line 4 recites both “the most upstream reduced diameter portion” and “a reduced diameter portion” and line 5 recites “the gas-liquid mixing portion” however for consistency and clarity these should recite --the first reduced diameter portion--, --the first gas-liquid mixing portion--, --the first reduced diameter portion--, --the second reduced diameter portion-- and --the first gas-liquid mixing portion-- respectively.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  Line 3 recites “the reduced diameter portion disposed downstream” while line 4 recites “the reduced diameter portion disposed upstream” however for consistency and clarity these should recite --the second reduced diameter portion disposed downstream-- and --the first reduced diameter portion disposed upstream-- respectively.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  Line 3 recites “a gas-liquid mixing portion disposed downstream” while line 4 recites “a gas-liquid mixing portion disposed upstream” however for consistency and clarity this should recite --the second gas-liquid mixing portion disposed downstream-- and --the first gas-liquid mixing portion disposed upstream-- respectively.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5, which ultimately depends from claim 1, now only recites the same limitation present in lines 21-23 of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumazawa (US Pat No 4,103,827).
Re claim 1, Kumazawa shows a fine bubble generating device (Fig. 1) which generates fine bubbles by mixing a liquid continuously supplied from a liquid supply source (col. 3, lines 42-44) and a gas supplied from a gas supply unit (col. 3, lines 44-45), and which discharges a gas-liquid mixture obtained by mixing the fine bubbles and the liquid together (col. 3, lines 45-48), the fine bubble generating device comprising:
a bubble generator including a tubular body (11/18/32), a liquid introduction port (13), a gas introduction port (17), and a discharge port (end of 32), the tubular body having a flow passage (13 through 32) for the liquid in the tubular body, the liquid being introduced into the flow passage through the liquid introduction port (13), the gas being introduced into the flow passage through the gas introduction port (17), the gas-liquid mixture being discharged from the flow passage through the discharge port (end of 32); and
a gas supply unit including a compressor (the air is disclosed as compressed air; col. 9, line 10 and figure 8) and a gas supply port (30/31), the compressor being configured to pressurize the gas, the gas pressurized by the compressor being supplied to the bubble generator through the gas supply port (30/31), wherein
the flow passage (13 through 32) of the bubble generator extends substantially along a same axis from the liquid introduction port (13) to the discharge port (end of 32), a plurality of reduced diameter portions (16/20) each having an inner diameter reduced are provided to the flow passage along a direction along which the liquid flows, and gas-liquid mixing portions (see annotated figure) are provided downstream of the respective reduced diameter portions in a contiguous manner, each of the gas-liquid mixing portions (see annotated figure) having an inner diameter larger than a minimum inner diameter of each of the plurality of reduced diameter portions (16/20),
the gas introduction port (17) of the bubble generator is formed of a plurality of through holes (17a/17b) arranged along a circumferential direction of an outer wall of the tubular body, and is provided in a vicinity of a most upstream reduced diameter portion (16) of the plurality of reduced diameter portions (16/20) provided to the flow passage, and the gas introduction port (17) communicates with the gas supply port (30/31) of the gas supply unit, and
the tubular body (11/18/32) comprises the plurality of reduced diameter portions (16/20) provided to the flow passage of the bubble generator,
wherein the flow passage (13 through 32) of the bubble generator has, from an upstream side to a downstream side of the flow passage, a first reduced diameter portion (16), a first gas-liquid mixing portion (see annotated figure) which is contiguous with the first reduced diameter portion (16), a second reduced diameter portion (20) which is contiguous with the first gas-liquid mixing portion (see annotated figure), and a second gas-liquid mixing portion (see annotated figure) which is contiguous with the second reduced diameter portion (20), and
wherein the first reduced diameter portion (16) includes portions where the inner diameters are reduced (14) and enlarged (15), and the second reduced diameter portion (20) includes a portion where the inner diameter is reduced (19).

    PNG
    media_image1.png
    480
    908
    media_image1.png
    Greyscale

Re claim 2, Kumazawa shows wherein in the flow passage of the bubble generator, portions of the tubular body which correspond to the most upstream reduced diameter portion (Fig. 1, 16), a gas-liquid mixing portion (see annotated figure) which is contiguous with the most upstream reduced diameter portion (16), and a reduced diameter portion (20) which is contiguous with the gas-liquid mixing portion (see annotated figure) are integrally and coaxially formed.
Re claim 3, Kumazawa shows the plurality of reduced diameter portions (Fig. 1, 16/20) of the bubble generator is formed such that the minimum inner diameter of the reduced diameter portion (20) disposed downstream is smaller (col. 5, line 60 through col. 6, lines 1-2) than the minimum inner diameter of the reduced diameter portion disposed upstream (16).
Re claim 4, Kumazawa shows the gas-liquid mixing portions of the bubble generator are formed such that an inner diameter of a gas-liquid mixing portion (see annotated figure) disposed downstream is larger than an inner diameter of a gas-liquid mixing portion (see annotated figure) disposed upstream.
Re claim 5, Kumazawa shows the gas introduction port (Fig. 1, 17) of the bubble generator is provided in a vicinity of the first reduced diameter portion (16).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kumazawa (US Pat No 4,103,827) in view of Chen (US Pub No 2011/0215174 Al1).
Re claim 6, Kumazawa discloses all aspects of the claimed invention but does not teach a shower head, the shower head being connected to the bubble generator through a hose connected to the discharge port of the bubble generator.
However, Chen shows a shower head (Fig. 2, 4) connected to a washing fluid supply structure (1) through a hose (Fig. 1, 5).

Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the atomizer of Kumazawa connected to a shower head through a hose as shown in Chen so that the user can directly use bubble water fluid from the shower for cleaning (Chen — paragraph 0002).
Response to Arguments
Applicant’s arguments with respect to claims 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752


/STEVEN M CERNOCH/          Primary Examiner, Art Unit 3752